DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUEST FOR CONTINUED EXAMINATION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.

Amendments to the claims are acknowledged. Claims 44-46 are new.
Claims 23-46 are under examination.

Priority
Priority of US application 62/314684 filed 3/29/2016 is acknowledged.

	Claim Rejections - 35 USC § 101
The instant rejection is maintained for reasons of record and modified in view of Applicant’s amendments.
The following rejection is necessitated by the recent Supreme Court decision in Alice Corp.

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 23-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 2A: Identification of the Abstract Idea(s)
The claim(s) recite(s) determining a plurality of variants of one or more genes within sequencing data. The instant limitations reads on mental step of identifying variants or mutations in sequencing data;
determining at least one variant site for each variant of the plurality of variants in sequencing data. The instant limitations reads on mental step of identifying a site in sequence data;
determining for each variant of the plurality of variants, based on the at least one variant site, one or more variant data files containing the at least one variant site. The instant limitation reads on a mental step of determining a “file” that contains information on a variant;
generating a variant data file index identifying presence or absence of the one or more variant sites for each of the one or more variant data files, wherein the variant data file index comprises a row for each variant of the plurality of variants and a column for each variant data file of the plurality of variant data files; wherein an entry at a given row and a given column indicates a presence or an absence of a given variant site of a given variant in a given variant data file. The instant limitation reads on a mental process of determining an “index” or label for a file to indicate the presence of absence of a variant amongst the data within that file. The instant limitation also reads on organizing data within labeled rows and columns which reads on mental process that can be performed using paper/pen or an Excel spread sheet;
determining one or more variants associated with a gene of interest. The instant limitation reads on a mental step of selecting information;
determining “for [sic] a cohort possessing one or more variants.” The instant limitation reads on a step performed by the human mind;
determining based on the variant and the cohort an association result between one or more variants and a phenotype of the cohort. The instant limitation reads on a step performed by the human mind;
indexing the association result by at least one or the variant or the phenotype. The instant limitation reads on a step performed by the human mind of organizing information; and 
determining based on “an interaction” (interpreted as “a selection of”) a target variant or target phenotype the indexed association result. The instant limitation reads on a step performed by the human mind.

The claims further recite:
 determining one or more variant sites in common among the plurality of variant data files, generating an index identifying presence or absence of variant sites, 
determining a final data file associated with the gene of interest and selecting a variant having a deleterious functional effect, as in claim 25;
applying the query (i.e. search of examination) to phenotype data configured as an ontology wherein the ontology comprises a plurality of nodes, which reads on data organized in the form of a graph such as an acyclic graph wherein the relationship is determined based on pre-existing information (listed in claim 28), as in clams 26-28;
determining one or more phenotypes for a plurality of patients and associating the sequence data and one or more phenotypes for each of the plurality of patients, as in claim 29;
determining one or more of the plurality of patients based on sequence data and determining one or more phenotypes for the one or more of the plurality of patients, as in claim 30;
determining results of statistical tests, statistical significance and determining evidence of systematic bias, as in claim 31;
determining association results between variant and phenotype, as in claim 32;
determining a plurality of association results between the variant and the phenotype of the cohort and filtering the association results, as in claim 33;
generating quality information, as in claim 35;
indicate one or more of a hit using a mask (specification par. 00164 describing filter hit comparable to a mask) wherein the filter hit is based on a gene, phenotype, chromosome or position filter, as in claims 39-40;

The claimed process steps read on steps that can be performed as a mental process or with mathematical concepts. 
FairWarning IP, LLC (Decision, pages 5-6, connecting par.) and Elec. Power Grp, LLC v. Alstrom S.A. also set forth that the "realm of abstract ideas" includes "collecting information, including when limited to a particular content," and “analyzing information by steps people go through in their minds or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category."
Regarding the filtering of information, the decision in BASCOM set forth that filtering information is an abstract idea (see decision, page 16, par. 2):
“The claims do not merely recite the abstract idea of filtering content along with the requirement to perform it on the Internet, or to perform it on a set of generic computer components.”

Step 2B: Consideration of Practical Application
The claims do not recite a practical application and are drawn to determining the indexed association result and to causing, via a GUI, presentation of the indexed association result (claim 23), and generating a plot or visualization (claims 34, 36, 37, 38) and providing an interface to a user (claims 39). 
The judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The final step of claim 23 reciting causing, via a GUI, presentation of the indexed association result is not a practical application of the abstract idea because displaying information is deemed to be extra solution activity as set forth in MPEP 2106.05(g), 3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).



Step 2B: Consideration of Additional Elements and Significantly More
The claims also recite limitations not drawn to an abstract idea which are the additional elements:
Claim 23 recites limitations drawn to interaction with a user interface element of a graphical user interface  (GUI) and a file index, interaction with a second user interface element of the GUI; and interaction with a third user interface element of the GUI. Claim 23 also recites determining based on an interaction with a third user interface element of the GUI, via a results interface.
The additional elements further include causing via a GUI presentation of the indexed association result by causing via the GUI presentation of at least a portion of the pedigree, as in claims 23 and 43.
The implementation of a GUI and GUI interfaces (e.g. icons) is the use of well known, routine and conventional technology, as in claim 23. 
“passing” data to generic computer or software components, as in claim 42;
generating a data file, as in claim 24;
generating a plot such as a Manhattan Plot or Q-Q Plot, as in claims 34 and 36;
generate a visualization and provide and interface, as in claims  37-39; 
bookmark a prior visualization for later access, as in claim 41; and 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because interacting with a user interface on a GUI, “passing” a result (interpreted as inputting or transmission of data), generating a file, generating a Manhattan Plot or Q-Q Plot which are scatter plots, 
The specification discloses that a graphical user interface is configured to permit a user to input queries into the query/visualization component (page 35, par. 00113). Figures 4, 6, 7, 9, and 13 provide examples of GUIs and user interfaces.
The prior art is replete with evidence that GUIs and user interfaces for inputting data for query, analysis and outputting data is routine, conventional and well understood. Forer et al. (BMC Bioinformatics vol. 11, (2010) pages 1-9) evidence a Graphical User Interface with indexed rows and columns (i.e. a table), a panel for searching, and visualization (Figure 5); Feng et al. (BMC Genetics vol. 12 (2011) pages 1-4) evidence a GUI for user interaction and input and a GUI output (Figures 1 and 2); Carter (BMC Bioinformatics vol. 9 (2009) pages 1-6) evidence a GUI for user interaction and input. GUI’s and interfaces for receiving interactions and inputs from a user and displaying outputs after calculations are routine, conventional and well understood.
Generating a Manhattan Plot or Q-Q Plot is drawn to organizing and displaying data in a format that is well understood, routine and conventional as evidenced by at least Lipka et al. (Bioinformatics, vol. 28 (2012) pages 2397-2399) who teach a Manhattan Plot or Q-Q Plot (Figure 1 (f) and (h)) of gene association data on a visualization interface; and Magi et al. (BCM Bioinformatics, vol. 11 (2010) pgs. 1-6) teach a Manhattan Plot or Q-Q Plot (Figure 1)
Inputting, storing and outputting data is also considered extra solution activity as per MPEP 2106.05(g). 

The recited “additional elements’” are directed to an implementation of routine, conventional and well understood computer technology provided with generic computers and commonly used software and therefore do not add or amount to significantly more.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive. 
Applicants argue (Remarks, page 8-9, connecting paragraph) that the claims recite elements that are beyond a mental process but rather that of “an integrated electronic system that supports (1) the scalable storage of genetic variant and phenotype data for hundreds of thousands of subjects, (2) the scalable, automated analysis of genetic variant-phenotype associations, and (3) the automated computational analysis of genetic variant-phenotype association results.”
In response, regarding “scalable storage of genetic variant and phenotypic data,” the claims are not drawn to electronic data compression that necessitates computer 
In FairWarning IP, LLC (Decision, pages 5-6, connecting par.) and Elec. Power Grp, LLC v. Alstrom S.A. the courts said that "realm of abstract ideas" includes "collecting information, including when limited to a particular content," and “analyzing information by steps people go through in their minds or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category." The instant claims recite such steps people go through in their minds with the requirement that these abstract idea/mental steps be performed on a computing device.  Regarding Applicant’s arguments that the process is “automated,” and “computational,” the claims do not present anything significantly more than the abstract idea to be “applied” using a generic computer with a processor. The computing device in the instant claims still only serves the computational work horse, which is a very well known, routine and conventional purpose that computers are used for in the related arts.
Furthermore, “scaling” or filtering data by selecting what is desired reads on organizing and filtering information which is an abstract idea because it can be performed a as a mental process. Regarding the filtering of information, the decision in BASCOM set forth that filtering information is an abstract idea (see decision, page 16, par. 2):
 the abstract idea of filtering content along with the requirement to perform it on the Internet, or to perform it on a set of generic computer components.”
Applicants argue (Remarks, page 9, par. 1) that the claims have been amended to recite generating a variant data file index comprising rows and columns for each variant data file wherein an entry at a given row and column indicates information about a given variant site.
In response, generating files with rows and columns of information is routine, conventional and well understood. Applicants have not invented a new data structure for storing information as was the case in Enfish where the courts found that the claimed table was a novel computer data structure which improved the functioning of a computer. In Fairwarning the decision explained:
Moreover, the claims here are not like those we found patent eligible in Enfish. In that case, we explained that the claims were “specifically directed to a self-referential table for a computer database.” Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1337 (Fed. Cir. 2016). The claims were thus “directed to a specific improvement to the way computers operate,” rather than an abstract idea implemented on a computer. Id. at 1336. The claims here, in contrast, are not directed to an improvement in the way computers operate, nor does FairWarning contend as much.
 In contrast, Applicants rely on already existing computer technology to organize the variant information into rows and columns within a file. While a computerized file is not “an abstract idea,” it is an additional element that is well known, routine and conventional. 

Applicants argue (Remarks, page 10, par. 1) that the present specification supports an improvement realized by the claims which is a table that allows “for multiple VCF files to be consolidated into a single table, allowing for reduced data storage as well increased speed of access when identifying variants.”
In response, the claims are examined using the standard of Broadest Reasonable Interpretation (BRI) and in light of the specification but, the specification is not read into the claims. Applicant’s claims are not directed to data structure for storing files. Instead the claims are drawn to generating a data file index that comprises a row for each variant and column for each file associated with the variant. This is a file containing a list of files and associated information therein. The data file index reads on a table of organized information such as an Excel spread sheet or any capable format wherein rows and columns of information can be organized and output after a query. The specification (par. 0074) describes the Variant Call Format (VCF) as “a text file format for representing SNP, indel, and/or structural variation calls,” and Figure 8B depicts the VCF file as a well-known, routine and conventional text file.     
Applicants argue (Remarks, page 10, par. 3) that claim 23 recites variant data files where each row represents a variant and each column represents variant data files 
In response, the specification (par. 000145, page 47) describes generating a VCF file comprising the index and the encoded plurality of variables. Generating a file with a list of files and associated content in the form of rows and columns (as in Figure 8B) is organizing information and outputting the information into a computerized text file. This reads on the abstract idea of correlating and organizing information with the extra solution activity of outputting the information into a user readable format such as a text file which is well known, routine and conventional computer technology.  
For the reasons set forth above, the claims do not meet the standard for being drawn to more than a judicial exception under the analysis set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance.

CLAIM INTERPRETATION
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: genetic variant data interface, genetic data component, phenotypic data component, genetic variant-phenotypic association data component, and data analysis component in claim 23.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112-1st paragraph
The rejection over claims 23 and 39-43 are withdrawn in view of Applicant’s amendments.
The rejection over claims 24-33 and 34-38 are maintained for reasons of record. Applicants have not amended these claims to resolve recitation of nonce terms.

	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 24-33 and 34-38 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject 
Claims 24, 26, 29, 31, 34-35, and 37 drawn to a method comprising means for type terms which are nonce terms and wherein a review of the specification does not show a description or definition of the “means.” The nonce terms are genetic data component, phenotypic data component, genetic variant-phenotypic association data component, and data analysis component. A review of the specification shows that aspects of the invention may be implemented using software and hardware (par. 0033):
Par. [0033] Furthermore, the methods and systems may take the form of a computer program product on a computer-readable storage medium having computer readable program instructions (e.g., computer software) embodied in the storage medium. More particularly, the present methods and systems may take the form of web implemented computer software. Any suitable computer-readable storage medium may be utilized including hard disks, CD-ROMs, optical storage devices, or magnetic storage devices. 
Par. [0034] Embodiments of the methods and systems are described below with reference to block diagrams and flowchart illustrations of methods, systems, apparatuses and computer program products.
Figure 2 and 3 depict boxes labeled as the individual components recited in at least figure 23. However a written description of what the components are has not been provided. 
Claim Rejections - 35 USC § 112-2nd paragraph
The rejection over claims 23 and 39-43 are withdrawn in view of Applicant’s amendments.

Claims 24-33 and 34-38 are further rejected for lack of antecedent basis.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-33 and 34-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Applicants have deleted nonce terms genetic data component, phenotypic data component, genetic variant-phenotypic association data component, and data analysis component in claim23 which removed antecedent basis support for these terms in claims 24, 26, 29, 31, 34-35, and 37. Claims 24, 26, 29, 31, 34-35, and 37 and claims dependent therefrom are therefore rejected for lack of antecedent basis support for reciting “the genetic data component,” “the phenotypic data component,” and “the genetic variant-phenotypic association data component”
Claims 24, 26, 29, 31, 34-35, and 37 are drawn to a method comprising “means for” type terms which are nonce terms and wherein a review of the specification does not show a description or definition of the “means.” The nonce terms are genetic data component, phenotypic data component, genetic variant-phenotypic association data component, and data analysis component. However, the specification does not provide a description of the “means for” carrying the claimed steps; the structure of the corresponding to the nonce terms is not provided in the specification. Therefore, one would not know what is needed to be genetic data component, phenotypic data component, genetic variant-phenotypic association data component, and data analysis component for carrying out the claimed steps.  It is unclear what is intended by the recited “components” in order to meet the metes and bounds of the claim; it is unclear what structure corresponds to each of the recited components.
Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

Response to Arguments
Applicant's arguments filed 7/16/2020 have been fully considered but they are not persuasive. 
Applicant’s amendments have addressed the issues set forth under 112(a) and 112(b) in the previous Office Action, but have not cured the issues in the dependent claims. The rejections are therefore maintained over the dependent claims. 
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/